department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb wk hol wis od- t ee’ ra aa re dear plan a plan b - this letter is in response to your request for a ruling with respect to the proposed creation of plan b and its effect on plan a your original request was dated date and was subsequently modified by a letter dated date you have asked us to rule on the following issues the adoption operation and funding of plan b will not cause plan a to lose its qualified status under sec_401 of the internal_revenue_code code contributions made to plan b will be deductible by the employers under sec_404 of the code facts according to the facts as stated in your ruling_request plan a is a qualified multiemployer defined benefit pension_plan operated under the employee_retirement_income_security_act_of_1974 as amended erisa plan a provides collectively bargained pension benefits for its participants itis governed by a board_of trustees half of whom are union representatives and half of whom are employer representatives plan a’s benefits are subject_to the maximum annual_benefit limitations of sec_415 of the code because some of plan a's participants are or soon may be receiving benefits - that are adversely affected under the rules of sec_415 the trustees have proposed to create plan b most of the participants whose benefits are impacted by the limitations of sec_415 are those who chose to retire before age with a minimum of years_of_service pian b is designed to provide on a nonqualified basis the additional benefits that a participant would receive under plan a if there were no benefit limitations under sec_415 plan b provides that on a monthly basis the administrator of both plan a and plan b will allocate a portion of total employer contributions to plan b this amount will consist of excess_benefits that cannot be paid under plan a because of the limitations imposed by sec_415 fica and futa taxes that would otherwise be payable on the excess_benefit and sufficient funds to pay all of plan b’s administrative expenses including attorneys’ fees accounting fees and any taxes payable by plan b the remainder of the employer contributions will then be allocated to plan a upon receipt of the contributions to plan a they cannot be shifted to plan b as an unfunded plan plan b is intended to serve as a passthrough_entity for excess_benefit payments plan b will not permit any accumulation of assets a participant’s benefit under plan b equals the amount payable under plan a that exceeds the amount limited by sec_415 of the code this amount under plan b is further increased to reflect employment_taxes due on that amount so that payments to the participant net of the employment_taxes are the same amounts the participant would receive if the amounts were not subject_to employment_taxes in order to make contributions to plan b it is anticipated that the participation_agreement between the union and plan a’s trust will be amended to require the union to make its monthly contributions to plans a and b into a collection account direct the administrative manager to allocate and transfer the amount of contributions to fund plan b’s current benefits associated employment_taxes and related expenses into plan b’s trust and direct the administrative manager to transfer the amounts remaining in the collection account in plan a’s trust other participating employers of plan a may choose to amend their collective bargaining agreements to provide additional funding sources for plan b but this will be determined in collective bargaining if the union’s contributions alone are insufficient to fund plan b’s on-going obligations plan b’s benefits will be reduced as discussed above this envisions that the participating employers of plan b will serve as the funding sources for the excess_benefits of all participants in plan b regardless of whether the participants’ employers have agreed to become participating employers of plan b applicable law sec_3 of title of erisa provides that the term excess_benefit_plan means a plan maintained by an employer solely for the purpose of providing benefits for certain employees in excess of the limitations on contributions and benefits imposed by sec_415 of the code on plans to which that section applies without regard to whether the plan is funded to the extent that a separable part of a plan as determined by the secretary of labor maintained by an employer is maintained for such purpose that part shall be treated as a separate plan which is an excess_benefit_plan sec_401 of the code provides that a qualified_plan must not provide for benefits or contributions that exceed the limitation of sec_415 sec_404 of the code provides deduction rules for contributions of an employer to an employees’ trust or annuity plan and compensation under a deferred-payment plan sec_404 provides that if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation are not deductible under that chapter but if they would otherwise be deductible they shall be deductible under that section subject however to the limitations in that section as to the amounts deductible in any year sec_404 provides that contributions or compensation deferred under a plan not included in sec_404 or are deductible in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of the employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee sec_412 of the code provides minimum_funding standards that pension plans must satisfy section h provides exceptions to sec_412 for certain plans sec_415 of the code provides limitations on benefits_and_contributions that may be provided under qualified_plans sec_415 provides limitations that qualified defined benefit plans must satisfy sec_415 provides in general that the annual_benefit a participant can receive under a qualified defined_benefit_plan must not exceed the lesser_of a specified dollar amount or percent of the participant’s average compensation_for his high_three_years the specified dollar amount effective date is dollar_figure however as provided in of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra and q a-8 of revrul_2001_51 2001_45_irb_427 the compensation limitation under sec_415 does not apply to multiemployer defined benefit plans for limitation years beginning after date sec_1_404_a_-12 of the regulations provides that in general a deduction is allowable for a contribution only in the taxable_year of the employer in which or with which ends the taxable_year of an employee in which an amount attributable to such contribution is includible in the employee’s gross_income as compensation and then only to the extent allowable under sec_404 of the code in-the case of a funded plan under which more than one employee participates no deduction is allowable under sec_404 of the code for any contribution unless separate_accounts are maintained for each employee sec_1 -1 b of the regulations provides that for purposes of that section a plan is a single plan’ if and only if on an ongoing basis all of the plan assets are available to pay benefits to employees who are covered by the plan and their beneficiaries rationale sec_401 of the code provides that a qualified_plan must satisfy sec_415 sec_415 provides limitations that benefits provided under a qualified defined_benefit_plan must satisfy thus where a participant’s benefit under plan a’s benefit formula exceeds the limitation under sec_415 applicable to the participant adjusted as necessary for the commencement age and the form in which the benefit will be paid the participant’s benefit under plan a must be limited reduced so that it does not exceed such limitation sec_3 of title of erisa provides that an excess_benefit_plan is a plan maintained by an employer solely for the purpose of providing benefits for certain employees in excess of the limitations under sec_415 of the code applicable to the employee without regard to whether the plan is funded plan b excess_benefit_plan under sec_3 of erisa is intended to be an sec_1 h 1b of the regulations provides that a plan is a single_plan for purposes of that section if and only if all the plan assets are available to pay benefits to participants and beneficiaries the assets of plan a are not available to pay benefits under plan b and the assets of plan b are not available to pay benefits under plan a therefore plan a and plan b do not constitute a single_plan plan b is separate from plan a and provides benefits on a nonqualified basis which supplement the benefits that certain participants under plan a receive from plan a furthermore the benefit provided to a participant under plan b cannot be provided under plan a because it would cause the participant’s plan a benefit to exceed the limitation of sec_415 of the code thus the existence of plan b an excess_benefit_plan does not affect the qualified status of plan a the contribution rate s for employers sponsoring plans a and b is established as part of the collective-bargaining agreements in order to provide promised benefits to participants in plan a and because plan a is a qualified defined_benefit_plan subject_to sec_412 an actuary must determine the contributions required to avoid a funding deficiency in plan a’s funding_standard_account for each plan_year such actuarial calculations are independent of the contribution rate s established by the collective- bargaining agreements furthermore the minimum_funding requirements for plan a are independent of the amounts contributed to plan a thus the funding and allocation of employer contributions to plan b pursuant to the collective-bargaining agreements will not affect the qualified status of plan a sec_404 of the code provides the general deduction timing rules applicable to a stock_bonus_plan pension profit sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan or arrangement for deferring compensation regardless of the section of the code under which the amounts might otherwise be deductible pursuant to sec_404 contributions or compensation deferred under a nonqualified_plan or arrangement if otherwise deductible are deductible in the taxable_year in which an amount attributable to the contribution are includible in the gross_income of the employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee sec_1_404_a_-12 of the regulations provides that the deduction is allowable for contributions paid only in the taxable_year in which or with which ends the taxable_year of an employee in which an amount attributable to the contribution is includible in his or her income as compensation and then only to the extent allowable under sec_404 of the code because employees who participate in plan b are fully vested in their benefits when employer contributions are made and separate_accounts are maintained for each employee each employer who participates in plan b is entitled to the deduction under sec_404 of the code in an amount equal to the amount included in income by their respective employees assuming all other requirements for deductibility are met the deduction is allowable in the taxable_year in which or with which ends the taxable_year of the employee in which the amount is includible in the employee’s income as compensation holdings the adoption operation and funding of plan b will not cause plan a to lose its qualified status under sec_401 a of the internal_revenue_code code contributions made to plan b will be deductible by the employers under sec_404 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent this letter does not consider the more general issue of plan a’s qualified status specifically whether plan a complies with all the requirements under the code for qualification this letter addresses only the impact if any of the adoption operation and funding of plan b on the purportedly otherwise qualified status of plan a additionally except as specifically ruled above no opinion is expressed regarding the subject transaction under any provision of the code including the consequences to participants under sec_83 and sec_402 of the code moreover we express no opinion regarding the federal employment_tax aspects of the transaction described above if you require further assistance in this matter please contact at sincerely yours martin l pippins manager employee_plans actuarial group
